Case 2:17-cv-10031-MAG-RSW ECF No. 87 filed 08/06/20                   PageID.2345      Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


 NATIONAL WILDLIFE FEDERATION,

        Plaintiff,                                            Case No. 17-10031

 vs.                                                          HON. MARK A. GOLDSMITH

 SECRETARY OF THE DEPARTMENT
 OF TRANSPORTATION, et al.,

       Defendants.
 ____________________________________/

                                  ORDER
       DIRECTING THE PARTIES TO SUBMIT A PROPOSED JOINT STIPULATED
                   ORDER OR FILE A JOINT MEMORANDUM

        The Court held a telephonic status conference on August 5, 2020, to discuss with the parties

 what further actions need to be taken in light of the Sixth Circuit’s recent opinion remanding this

 action to this Court for further proceedings. Because there appears to be agreement among the

 parties on how best to proceed, the parties are directed to submit a proposed stipulated order

 addressing any outstanding issues on or before September 4, 2020. If there is any disagreement,

 the parties must file a joint memorandum identifying the areas of disagreement and setting forth

 their respective positions on or before September 4, 2020.

        SO ORDERED.

 Dated: August 6, 2020                                s/Mark A. Goldsmith
        Detroit, Michigan                             MARK A. GOLDSMITH
                                                      United States District Judge
